430 F.2d 1323
Rita Jean LETTS, Appellant,v.UNITED STATES of America, Appellee.
No. 25092.
United States Court of Appeals, Ninth Circuit.
July 21, 1970.

Frederick L. Hetter, (argued) Hetter & Glick, San Diego, Cal., for appellant.
Brien E. Michaels, (argued) Asst. U. S. Atty., Harry D. Steward, U. S. Atty., Harry R. McCue, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before DUNIWAY and ELY, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
Jean Letts entered the United States from Mexico at the San Ysidro Port of Entry, driving an automobile.


2
She told the Customs Inspector she did not have the key to the trunk of her car, that she had left it at home. The Customs agents entered the trunk through the rear seat and found approximately 32,000 Amphetamine tablets, 2000 Seconal tablets, 120 Penicillin tablets, 100 Ambar extentabs, and three bottles of liquor.


3
Mrs. Letts told the agents that she had purchased the liquor while in Mexico. When asked by the agent, "Well, how did the liquor get in the trunk of the car?" she stated, "Gee, I must have had them (the keys) at that time, but I don't know where they are now." She testified that her son, Alan, and a Ron Caldwell were with her on the trip to Mexico, but Caldwell returned separately to the United States.


4
A subpoena was issued on the request of the defendant, and served on Caldwell, but he did not appear and a bench warrant was issued for his arrest. At the conclusion of the taking of evidence both sides rested and the bench warrant was withdrawn with the consent of defense counsel.


5
The jury found the appellant guilty on two counts of a three count indictment. The only issue on appeal is appellant's contention that her retained counsel was inexperienced in the trial of federal cases and incompetent so as to deny to the appellant her constitutional rights to "compulsory process for witnesses in her favor."


6
We have examined carefully the record before us and find the contentions of appellant to be devoid of merit. The judgment based on the jury verdict is affirmed.



Notes:


*
 Honorable William M. Byrne, United States Senior District Judge for the Central District of California, sitting by designation